Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-8 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a band gap reference voltage generating circuit, primarily, having …  a reference voltage generating circuit …; a current generating circuit having …, wherein the current generating circuit is configured to generate a first current to bias the reference voltage generating circuit; a current divider circuit having …, …; a first connection path switching circuit electrically connected between the current generating circuit and the current divider circuit, and configured to switch connection paths between the first input terminal and the second input terminal of the current generating circuit and the first current output terminal and the second current output terminal of the current divider circuit; and a control circuit configured to generate a first control signal to periodically control a switching operation of the first connection path switching circuit; wherein the reference voltage generating circuit comprises a first bipolar junction transistor, a second bipolar junction transistor, and a fourth resistor, an emitter of the first bipolar junction transistor is electrically connected to the first connection path switching circuit, and base and collector of the first bipolar junction transistor are electrically connected to each other, an emitter of the second bipolar junction transistor is electrically connected to a terminal of the fourth resistor, base and collector of the second bipolar junction transistor are electrically connected to the base of the first bipolar junction transistor, other terminal of the fourth resistor is electrically connected to the first connection path switching circuit, and an emitter area of the second bipolar junction transistor is multiple times of an emitter area of the first bipolar junction transistor.
For claim 6, the prior art does not disclose or suggest a band gap reference voltage generating circuit, primarily, having: … a reference voltage generating circuit c…; …, wherein the current generating circuit is configured to generate a first current to bias the reference voltage generating circuit, wherein the current generating circuit comprises an operational amplifier, a signal filter, and a MOS transistor, a first input terminal of the operational amplifier serves as the first input terminal of the current generating circuit, a second input terminal of the operational amplifier serves as the second input terminal of the current generating circuit, an output terminal of the operational amplifier is electrically connected to the input terminal of the signal filter, and polarities of two input terminals of the operational amplifier is exchangeable, an output terminal of the signal filter is electrically connected to a gate of the MOS transistor, a source of the MOS transistor receives a supply voltage, and a drain of the MOS transistor outputs the first current; a current divider circuit comprising a current input terminal, a first current output terminal, and a second current output terminal, wherein the current input terminal receives the first current, and the voltage on the current input terminal of the current divider circuit serves as the output voltage of the band gap reference voltage generating circuit; …; wherein the reference voltage generating circuit comprises a first bipolar junction transistor, a second bipolar junction transistor, and a fourth resistor, an emitter of the first bipolar junction transistor is electrically connected to the connection path switching circuit, and base and collector of the first bipolar junction transistor are electrically connected to each other, an emitter of the second bipolar junction transistor is electrically connected to a terminal of the fourth resistor, base and collector of the second bipolar junction transistor are electrically connected to the base of the first bipolar junction transistor, other terminal of the fourth resistor is electrically connected to the connection path switching circuit, and an emitter area of the second bipolar junction transistor is multiple times of an emitter area of the first bipolar junction transistor.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838